Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

Claims 30-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of U.S. Patent No. US 9,402,107. 
Claims 52-71 of the instant application are anticipated by patent claims 1-18 in that claims 1-18 of the patent contains all the limitations of claims 52-71 of the instant application. Claims 52-71 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Instant Application 16/735,508
Patent No.: US 9,402,107
530. A computerized method providing digitally rendered content over a network having a plurality of users associated therewith, the computerized method comprising: 


receiving data representative of a request from a computerized client device in data communication with the network, the data representative of the request indicating particular digitally rendered content, the digitally rendered content packetized using at least an Internet 10Protocol (IP); 



determining whether a multicast stream comprising the packetized digitally rendered content exists; 





based on the determining, causing delivery of the packetized digitally rendered content to the computerized client device; and 








15determining, subsequent to the causing delivery, that the multicast is no longer appropriate; 






wherein the determining that the multicast is no longer appropriate is based at least on receipt of data indicating a reduction in available network multicast bandwidth.  


Claims 31-35 are rejected similarly as claim 30.



36. A computerized method providing digitally rendered content over a 15network having a plurality of users associated therewith, the computerized method comprising: 

receiving data representative of a request from a computerized client device in data communication with the network, the data 


20determining whether a multicast stream comprising the packetized digitally rendered content exists; 






based on the determining, causing delivery of the packetized digitally rendered content to the computerized client device; and 















wherein: the network comprises a managed content delivery network; and the determining that the multicast is no longer appropriate is based at least on data received from a network entity of the managed content delivery network indicating that 30the multicast will no longer be supported.  


Claim 37 is rejected similarly as claim 36.







receiving data representative of a request from a computerized client device in data communication with the network, the data representative of the request indicating particular 10digitally rendered content, the digitally rendered content packetized using at least an Internet Protocol (IP); 



determining whether an appropriate multicast stream comprising the packetized digitally rendered content exists; 


























based at least on the determining indicating that the appropriate multicast stream comprising 15the requested packetized digitally rendered content does not exist: 












causing the computerized client device to join the new multicast stream via receipt of 20the new MPTS; and 

identifying and re-formatting the requested packetized digitally rendered content from the new MPTS into a format capable of being utilized by the computerized client device; and causing delivery, via the new MPTS, of 



Claims 39-49 are rejected similarly as claim 38.






receiving a request from an Internet Protocol (IP)-capable client device in communication with the network, the request indicating particular IP packetized content which is desired for display at the client device; 


determining whether a multicast stream containing the requested IP packetized content exists and is currently being delivered via a multi-program transport stream (MPTS), the MPTS comprising both IP packetized and non-IP packetized content; 

when the determination indicates that a multicast exists, joining the existing multicast by receiving the MPTS; processing a stream of the IP packetized content of the MPTS to identify and re-format the multicast IP packetized content into a format capable of being utilized by the client device; causing delivery of the processed stream content to the client device; 

determining, subsequent to said causing delivery and via one or more identified network conditions, that the multicast is no longer appropriate; and based at least in part 

9. The method of claim 1, wherein the one or more identified network conditions comprises receipt of data indicating a reduction in available network multicast bandwidth.




1. A method of operating a content delivery network, comprising: 


receiving a request from an Internet Protocol (IP)-capable client device in communication with the network, the request indicating 


determining whether a multicast stream containing the requested IP packetized content exists and is currently being delivered via a multi-program transport stream (MPTS), the MPTS comprising both IP packetized and non-IP packetized content; 

when the determination indicates that a multicast exists, joining the existing multicast by receiving the MPTS; processing a stream of the IP packetized content of the MPTS to identify and re-format the multicast IP packetized content into a format capable of being utilized by the client device; causing delivery of the processed stream content to the client device; 



21. The method of claim 19, wherein the content delivery network comprises a managed content delivery network, and the determining that the multicast is no longer appropriate is based at least on data received from a network entity of the managed content delivery network indicating that the multicast will no longer be supported








receiving a request from an Internet Protocol (IP)-capable client device in communication with the network, the request indicating particular IP packetized content which is desired for display at the client device; 


determining whether a multicast stream containing the requested IP packetized content exists and is currently being delivered via a multi-program transport stream (MPTS), the MPTS comprising both IP packetized and non-IP packetized content; 



determining, subsequent to said causing delivery and via one or more identified network conditions, that the multicast is no longer appropriate; and based at least in part on the determining that the multicast is no longer appropriate, tearing down the multicast.

3. The method of claim 1, wherein the method further comprises, when a multicast stream containing the IP packetized content does not exist, causing a determination of whether a new multicast stream is to be 

18. The non-transitory computer-readable medium of claim 13, wherein when it is determined that a new multicast stream is to be created for delivery of the requested IP packetized content to the client device via a new MPTS, the plurality of instructions being further configured to, when executed: 


join the new multicast via receipt of the new MPTS; 

identify and re-format the requested IP packetized content from the new MPTS into a format capable of being utilized by the client 







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 30 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glasser et al., US 8,656,042 in view of Kamitakahara et al., US 2013/0067523.

receiving data representative of a request from a computerized client device in data communication with the network, the data representative of the request indicating particular digitally rendered content, the digitally rendered content packetized using at least an Internet 10Protocol (IP) (figures 1-3 and 5-6, col. 2, line 60 to col. 3, line 20); 
determining whether a multicast stream comprising the packetized digitally rendered content exists (figures 1-3 and 5-6, col. 6, line 34 to col. 7, line 38); 
based on the determining, causing delivery of the packetized digitally rendered content to the computerized client device (figures 1-3 and 5-6, col. 6, line 34 to col. 7, line 38).
Glasser is silent about 15determining, subsequent to the causing delivery, that the multicast is no longer appropriate; wherein the determining that the multicast is no longer appropriate is based at least on receipt of data indicating a reduction in available network multicast bandwidth.  
In an analogous art, Kamitakahara discloses determining, subsequent to the causing delivery, that the multicast is no longer appropriate; wherein the determining that the multicast is no longer appropriate is based at least on receipt of data indicating a reduction in available network multicast bandwidth (paragraph 59-65 and 127).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Glasser’s method with the teachings of Kamitakahara. The motivation would have been to save bandwidth for the benefit of quickly giving the user the desired media.
Claim 36 is rejected on the same grounds as claim 30. 

Claims 31-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glasser in view of Kamitakahara in view of Ramsdell et al., US 2011/0035772.

	Glasser and Kamitakahara are silent about the at least one transport stream comprising both: (i) a portion of content packetized using at least the IP, and (ii) a portion of the content not packetized using the IP. 
	In an analogous art, Ramsdell discloses the at least one transport stream comprising both: (i) a portion of content packetized using at least the IP, and (ii) a portion of the content not packetized using the IP (paragraph 25-40). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Glasser and Kamitakahara’s method with the teachings of Ramsdell. The motivation would have been to being able to insert content statistically for the benefit of saving bandwidth.

Regarding claim 31, Glasser, Kamitakahara and Ramsdell disclose the computerized method of Claim 30, further comprising, based on the 20determining indicating that the multicast stream exists, determining that the multicast stream is currently being delivered via at least one transport stream, the at least one transport stream comprising both: (i) a portion of content packetized using at least the IP, and (ii) a portion of the content not packetized using the IP (Ramsdell paragraph 25-40).  

Regarding claim 32, Glasser, Kamitakahara and Ramsdell disclose the computerized method of Claim 31, further comprising: 25causing the computerized client device to join the multicast stream(Glasser figures 1-3 and 5-6, col. 5, line 15 to col. 8, line 3; Ramsdell paragraph 25-40); and processing a stream of the packetized digitally rendered content of the at least one 

Regarding claim 33, Glasser, Kamitakahara and Ramsdell disclose the computerized method of Claim 32, wherein: 30the processing the stream comprises encapsulating the packetized content in an advanced video encoding format (Glasser figures 1-3 and 5-6, col. 5, line 15 to col. 8, line 3; Ramsdell paragraph 25-40 and 137); and -2-Application No.16/735,508 Filed:January 6, 2020 the causing of the delivery of the packetized content comprises causing delivery of the packetized digitally rendered content in the advanced video encoding format over Data Over Cable Service Interface Specification (DOCSIS) to an IP-enabled client device (Glasser figures 1-3 and 5-6, col. 5, line 15 to col. 8, line 3; Ramsdell paragraph 25-40 and 137).  

Regarding claim 34, Glasser, Kamitakahara and Ramsdell disclose the computerized method of Claim 33, wherein the encapsulating the 5packetized digitally rendered content in the advanced video encoding format comprises causing an edge streaming apparatus to de-encapsulate the packetized digitally rendered content from a first media file container format, and subsequently re-encapsulate the packetized digitally rendered content to a second media file container format (Glasser figures 1-3 and 5-6, col. 5, line 15 to col. 8, line 3; Ramsdell paragraph 25-40 and 137).  

Regarding claim 35, Glasser, Kamitakahara and Ramsdell disclose the computerized method of Claim 33, wherein the encapsulating the 10packetized content in the advanced video encoding format comprises encapsulating the packetized digitally rendered content utilizing an H.26X codec, the H.26X codec configured to encode utilizing a bitrate reduced over that of an .  

Claim  37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glasser in view of Kamitakahara in view of Takahashi, US 2012/0254918.
Regarding claim 37, Glasser and Kamitakahara discloses the computerized method of Claim 36.-3-Application No.16/735,508
	Glasser and Kamitakahara are silent about the data representative of the request indicating the particular digitally rendered content comprises at least one URL (universal resource locator); and the determining comprises accessing a data structure comprising data indicative of whether the at least one URL is among a plurality of URLs whose associated digitally rendered 5content is then currently being multicast.
	In an analogous art, Takahashi discloses the data representative of the request indicating the particular digitally rendered content comprises at least one URL (universal resource locator); and the determining comprises accessing a data structure comprising data indicative of whether the at least one URL is among a plurality of URLs whose associated digitally rendered 5content is then currently being multicast (figure 2a, paragraph 85, 103 and 155). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Glasser and Kamitakahara’s method with the teachings of Takahashi. This is standard in the art. The motivation would have been to properly locate and deliver the content for the benefit of quickly giving the user the desired media.

Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





OM



						Oschta Montoya
						Patent Examiner
						Art Unit 2421





/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421